— Order unanimously affirmed without costs. Memorandum: Contrary to respondent’s contention, petitioner established by a preponderance of the evidence that respondent neglected her child (see, Family Ct Act § 1012 [f] [i]; § 1046 [b] [i]), and Family Court’s finding of neglect is not against the weight of the evidence. Petitioner established that the child had 45 illegal absences during the 1995-1996 school year, and respondent admitted that she removed her child from school without providing alternate schooling. Such proof established educational neglect (see, Matter of Jovann B., 153 AD2d 858, 859; Matter of Christa H., 127 AD2d 997). The evidence further supports a finding of neglect based on respondent’s failure to provide proper supervision. Respondent left the child at St. Luke’s Mission, primarily a homeless shelter, for two weeks without leaving the staff an address or phone number where she could be reached. Furthermore, respondent never asked the staff of St. Luke’s Mission whether they would care for her child before she left. We conclude therefrom that the child’s physical, mental and emotional condition was in imminent danger of becoming impaired as a result of respondent’s failure to exercise a minimum degree of care for the child (see, Family Ct Act § 1012 [f] [i]; Matter of Jessica R., 230 AD2d 108, 111; Matter of Rebecca W., 122 AD2d 582). (Appeal from Order of Erie County Family Court, Mix, J. — Neglect.) Present — Denman, P. J., Green, Pine, Hayes and Boehm, JJ.